SECOND AMENDMENT

This Second Amendment (“Second Amendment”) to Option Agreement between
Mayo Foundation for Medical Education and Research (“Mayo”) and Accentia
Biopharmaceuticals, Inc. (“Accentia”) dated December 6, 2005 (the “Option
Agreement”) is entered into effective May 9, 2007 (“Effective Date”).

WHEREAS, Mayo and Accentia agreed to extend the original Term for the
option through December 9, 2007;

WHEREAS, Mayo and Accentia now wish to extend the Option through December 6,
2008;

NOW THEREFORE, the parties agree as follows:

 

1. Section 2.3 is amended to extend the Term to expire on December 6, 2008.

 

2. Accentia shall pay Mayo one hundred twenty five thousand dollars ($125,000)
due within ten (10) days from Effective Date in consideration of this extension
of the Term.

 

3. All other provisions of the Agreement shall remain in full force and effect.

 

MAYO FOUNDATION FOR MEDICAL

EDUCATION AND RESEARCH:

   

ACCENTIA

BIOPHARMACEUTICALS, INC.

By:   /s/ Steven P. VanNurden     By:   /s/ Francis E. O’Donnell, Jr. Name:  
Steven P. VanNurden     Name:   Francis E. O’Donnell, Jr.

M.D.     Its:   Assistant Treasurer     By:   Chairman & CEO Date:   May 11,
2007     Date:   May 10, 2007